DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species 2 in the reply filed on October 6, 2021 is acknowledged.
Claims 1- 20 are pending in the application with claims 7, 8, 11 – 14, 16, 18 and 19 being withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species.
Claim Objections
Claims 1 – 6, 9, 10, 15, 17 and 20 are objected to because of the following informalities. Appropriate correction is required.
Claim 1, line 3: limitation “a series of impellers stacked on the rotatable shaft, each impeller” should read --a series of impellers stacked on the rotatable shaft, each impeller of the series of impellers--.
Claim 15, line 7: “each impeller” should read --each impeller of the series of impellers--.
Claim 10, line 1: “The ESP” should read --The centrifugal ESP--.
Claims 17 and 20, line 1: “a portion” should read --the portion--.
Claims 2 – 6, 9 and 10 are objected to for being dependent on claim 1. 
Claims 17 and 20 are objected to for being dependent on claim 15.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 15, 17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation “a portion of well fluid in last 2nd line. Claim 17 recites the limitation “a portion of the flow of well fluid” in line 1. Claim 20 recites the limitation “a portion of flow of well fluid” in line 1. It is unclear as to whether the claimed well fluid is same or different from “well fluids” recited in line 1 of claim 15. For examination purposes, it is interpreted to be the same. It is suggested to amend the limitations as follows:
“well fluids” in preamble of claim 15 as --a well fluid--.
“a portion of well fluid” in last 2nd line of claim 15 as --a portion of a flow of the well fluid--.
“a portion of the flow of well fluid” in line 1 of claim 17 as --the portion of the flow of the well fluid--.
“a portion of flow of well fluid” in line 1 of claim 20 as --a portion of a flow of the well fluid--.
Claim 20 recites the limitation “the impellers” in line 2. It is unclear as to whether the claimed impellers are same or different from “a series of impellers” and/or “a lowermost impeller” claimed in claim 15.
Claims 17 and 20 are rejected for being dependent on claim 15.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 – 6, 9, 10, 15, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ye et al. (US 2017/0241428 – herein after Ye).
In reference to claim 1, Ye discloses a centrifugal electric submersible pump (11), comprising: 
a rotatable shaft (27); 
a series of impellers (35) stacked on the rotatable shaft (see fig. 2), each impeller comprising a hub (39) secured to the rotatable shaft by a key (see ¶26), the series of impellers (35) comprising an uppermost impeller (bottom impeller 35 in fig. 2; i.e. impeller below 43) and a lowermost impeller (top impeller 35 in fig. 2; i.e. impeller above 47); 
a flanged sleeve (portion of a sleeve 41 with flange; see fig. A below: portion on left side of dashed vertical line labelled “flange sleeve portion”) keyed (in view of disclosure in ¶35) to the rotatable shaft (27) below the lowermost impeller; and 
a seal (49) disposed (in vertical direction in fig. 2) between the lowermost impeller and the flanged sleeve.

    PNG
    media_image1.png
    420
    713
    media_image1.png
    Greyscale

Fig. A: Edited fig. 3 of Ye to show claim interpretation.
In reference to claim 2, Ye discloses the centrifugal electric submersible pump, wherein the seal (49) comprises a gasket seal (gasket = shaped piece or ring of rubber or other material sealing the junction between two surfaces; 49 is thus a gasket seal).
In reference to claim 3, Ye discloses the centrifugal electric submersible pump, wherein the seal comprises an O-ring seal (seal ring 49 is annular or O-shape in fig. 3, thus ring 49 is an O-ring or types of rings 49 disclosed in ¶30 are also the forms or types of O-ring).
In reference to claim 4, Ye discloses the centrifugal electric submersible pump, wherein the seal comprises a lip seal
In reference to claim 5, Ye discloses the centrifugal electric submersible pump, further comprising a seal sleeve (portion of a sleeve 41 with seal/seal grooves; see fig. A above: portion on right side of the dashed vertical line labelled “seal sleeve portion”) disposed (partially disposed) between the lowermost impeller (top impeller 35 in fig. 2; i.e. impeller above 47) and the flanged sleeve (bottom end of the asserted flange sleeve portion), wherein an inside surface of the seal sleeve defines a first circumferential groove (71) and a second circumferential groove (80) and the seal (49) comprises a first seal (49) disposed in the first circumferential groove (71) and a second seal (50) disposed in the second circumferential groove (80).
In reference to claim 6, Ye discloses the centrifugal electric submersible pump, wherein the flanged sleeve comprises a standoff portion (47, see fig. 2) at its upper end, the lowermost impeller (top impeller 35 in fig. 2; i.e. impeller above 47) comprises a lower hub (hub corresponding to the lowermost impeller; see fig. B below) at its lower end, the first seal (portion of the asserted first seal 49; this portion is shown circled in fig. B below) is disposed (in radial direction) between the first circumferential groove (71) of the seal sleeve and an outside surface (outer circumferential wall) of the standoff portion (47) of the flanged sleeve, and the second seal (portion of the asserted second seal 50; this portion is shown circled in fig. A above) is disposed (in radial direction) between the second circumferential groove (portion of the groove 80; this portion is shown boxed in fig. A above) of the seal sleeve and an outside (outer circumferential wall) of the lower hub of the lowermost impeller.

    PNG
    media_image2.png
    901
    851
    media_image2.png
    Greyscale

Fig. B: Edited fig. 2 of Ye to show claim interpretation.
In reference to claim 9, Ye discloses the centrifugal electric submersible pump, wherein the flanged sleeve (41) is an abrasion resistant (AR) flanged sleeve (see ¶28).
In reference to claim 10, Ye discloses the centrifugal electric submersible pump, wherein the flanged sleeve (41) comprises a tungsten carbide composite, tungsten carbide, silicon carbide, or titanium carbide (see ¶28: sleeve 41 made of tungsten carbide for instance).
In reference to claim 15, Ye discloses a method of lifting well fluids, comprising: 
a rotatable shaft (27) by an electric motor (17, see ¶24), wherein the electric motor is part of an electric submersible pump assembly (11) deployed in a wellbore (see ¶24: ESP 11 disposed in a well); 
turning a series of impellers (35) stacked on the rotatable shaft by the rotatable shaft, wherein the series of impellers are part of a centrifugal pump (13, see ¶25) of the ESP assembly, wherein the series of impellers (35) comprises a lowermost impeller (top impeller 35 in fig. 2, i.e. impeller above 47), and wherein each impeller is secured to the rotatable shaft by a key (see ¶26); 
turning a flanged sleeve (41) by the rotatable shaft, wherein the flanged sleeve is disposed below the lowermost impeller and is keyed to the rotatable shaft (in view of disclosure in ¶35); and 
blocking all or a portion of flow of well fluid between an outside (outer circumferential surface of the shaft 27) of the rotatable shaft (27) and an inside surface (surface of the sleeve that touches the shaft 27) of the flanged sleeve (see ¶36, last four lines = sand is a well fluid particulate and/or alternatively blocking is also achieved by element 43 or wall/part of the diffuser 31 that abuts element 43).
In reference to claim 17, Ye discloses the method, wherein the blocking all or a portion of the flow of well fluid is performed by an O-ring (seal ring 49 is annular or O-shape in fig. 3, thus ring 49 is an O-ring or types of rings 49 disclosed in ¶30 are also the forms or types of O-ring) or a lip seal (seal ring 49 has a rim/flange 75; lip seal = a seal with protrusion/flange feature).
In reference to claim 20, Ye discloses the method, comprising blocking all or a portion of flow of well fluid between an outside (outer circumferential surface an inside surface (surface of the impeller that touches the shaft 27) of the impellers (see ¶36, last four lines = sand is a well fluid particulate and/or alternatively blocking is also achieved by element also labelled as 41 {see fig. 2: “41” below reference numeral “33”}).
Regarding claims 15, 17 and 20, the pump system of Ye as above does not explicitly teach the method of lifting well fluid; however, the pump system of Ye does teach all the structural limitations as set forth in claims 15, 17 and 20 above. Therefore, if a prior art device, in its normal and usual operation, would necessarily perform the process or method claimed, then the process or method claimed will be considered to be anticipated by the prior art device. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02(I).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jayaram, Johnson and Semple teaches a similar ESP assembly with a flanged sleeve.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467. The examiner can normally be reached M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

/CHIRAG JARIWALA/Examiner, Art Unit 3746